IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KAREN SHOCKLEY,                                : No. 106 EM 2019
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
LANH NGUYEN AND THAO VU,                       :
                                               :
                    Respondents                :




                                       ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2019, the “Petition for Review for Application

to Stay Transmission of Record” is DENIED.